Case: 10-60732     Document: 00511509370          Page: 1    Date Filed: 06/15/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 15, 2011
                                     No. 10-60732
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

ANA BEATRIZ SERRANO-DERAS,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent.


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A072-453-893


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
        Ana Beatriz Serrano-Deras, a native and citizen of El Salvador, petitions
for review of an order of the Board of Immigration Appeals (BIA) dismissing his
appeal from an Immigration Judge’s (IJ) order denying her request for asylum
and withholding of removal. Serrano-Deras contends that she is entitled to
asylum and withholding of removal because of past persecution and the
likelihood of future persecution on account of her membership in a particular
social group and her related political opinion. Specifically, she contends that she

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-60732    Document: 00511509370        Page: 2   Date Filed: 06/15/2011

                                     No. 10-60732

belongs to a social group comprised of “Salvadoran women who refuse predation
by gang members, and also refuses sexual and violent advances by gang
members,” and she characterizes her political opinion as “opposition to male
domination and abuse.”        Whether an alien has demonstrated eligibility for
asylum or withholding of removal is a factual determination reviewed for
substantial evidence. See Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).
Under this standard, reversal is improper unless this court decides that the
evidence compels a contrary conclusion. Id. Further, as long as the conclusion
is substantially reasonable, this court may not disturb the BIA’s findings simply
because   it   “disagree[s]   with    the   [BIA’s]   evaluation   of   the   facts.”
Castillo-Rodriguez v. INS, 929 F.2d 181, 184 (5th Cir. 1991).
      The Attorney General has authority to grant asylum to any applicant who
qualifies as a refugee under 8 U.S.C. § 1101(a)(42)(A). 8 U.S.C. § 1158(b). A
refugee is a “person who is outside any country of such person’s nationality,” who
cannot or is unwilling to return to “that country because of persecution or a
well-founded fear of persecution on account of race, religion, nationality,
membership in a particular social group, or political opinion.” § 1101(a)(42)(A).
An applicant for withholding of removal has the burden of showing that it is
“more likely than not” that her life or freedom would be threatened by
persecution on account of one of the five categories mentioned under asylum.
8 C.F.R. § 208.16(b); 8 U.S.C. § 1231(b)(3); Efe v. Ashcroft, 293 F.3d 899, 906 (5th
Cir. 2002).
      The determination that Serrano-Deras has not shown membership in a
particular social group or political opinion is supported by the record and is
substantially reasonable. See Castillo-Rodriguez, 929 F.2d at 184. Because she
has not demonstrated that any protected ground was a central reason for the
alleged persecution, Serrano-Deras has not demonstrated that the IJ and the
BIA erred in denying asylum and withholding of removal. See Shaikh v. Holder,



                                            2
  Case: 10-60732   Document: 00511509370   Page: 3   Date Filed: 06/15/2011

                              No. 10-60732

588 F.3d 861, 864 (5th Cir. 2009).   Accordingly, the petition for review is
DENIED.




                                     3